Citation Nr: 0627014	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-10 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an eye disorder.  

2.  Entitlement to service connection for residuals of a 
right hand injury.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1948 to July 
1952.  

By rating action in September 1960, the RO denied, in part, 
service connection for defective vision, claimed as an eye 
disorder.  The veteran was notified of this decision and did 
not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2004 decision by the RO 
which denied service connection for a right hand injury and 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for an eye 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Concerning the veteran's attempt to reopen the claim of 
service connection for an eye disorder, the Board notes that 
a recent decision by the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), Kent v. 
Nicholson, 20 Vet. App. 1 (2006), addressed the question of 
whether VA adequately fulfilled the duty to notify under 
38 U.S.C. § 5103(a) with respect to the appellant's claim to 
reopen.  In order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, VCAA notice requires that VA inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Therefore, VA must consider the 
bases for the prior denial and notify the claimant of the 
type of evidence that would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In the instant case, the RO's June 2004 notice letter 
informing the veteran of VA's duty to assist him in the 
development of his claim for an eye disorder was inadequate 
under the holding in Kent.  Therefore, the matter must be 
remanded to provide proper notice concerning the request to 
reopen a prior final rating decision.  

Concerning the claim of service connection for residuals of a 
right hand injury, the Board notes that the service medical 
records do not show any complaints, treatment, or diagnosis 
referable to any right hand injury or disability in service.  
However, the veteran's Report of Separation (DD Form 214) in 
July 1952, showed that he was awarded a Purple Heart for a 
laceration and burn on his right hand received in combat with 
enemy forces in December 1950.  The evidentiary record also 
includes a recent statement from a private physician to the 
effect that the veteran was seen for problems with his right 
hand due to an injury in service.  The hand written letter 
was somewhat illegible and did not specifically identify the 
nature of the current right hand disability.  Nonetheless, 
the letter does indicate that the veteran has some type of 
disability involving the right hand and opines that it is 
related to an injury in service.  

Inasmuch as the evidentiary record shows a right hand injury 
in service, and the veteran has presented medical evidence of 
a current disability which is reportedly related to the 
injury in service, the Board finds that a VA examination must 
be undertaken to determine the nature and etiology of any 
current right hand disability.  Specifically, whether any 
identified disability is causally related to the laceration 
and burn injury of the right hand in service.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen his claim of service connection 
for an eye disorder (See Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and to 
establish a disability rating and 
effective date for the service connection 
claim per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for any right hand and/or eye problems 
since his discharge from service, 
including any medical records from the 
private physician who treated the veteran 
for right hand problems in March 2004.  
After securing the necessary release, the 
RO should attempt to obtain all available 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any identified disability of 
the right hand.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All appropriate testing 
should be undertaken in connection with 
this examination, and the examiner should 
include a detailed description of any 
residuals from the laceration and burn to 
the right hand, if identified.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any identified disability of the 
right hand is related to the laceration 
and burn injury in service.  The 
physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, it should so 
state and indicate the reasons.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

